UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7731



AHMED R. RUCKER,

                                            Petitioner - Appellant,

          versus


EUGENE NUTH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-94-3513-WMN)


Submitted:   July 24, 1997                  Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmed R. Rucker, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (1994) (cur-

rent version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)), deny-

ing his motion for clarification, and denying his Fed. R. Civ. P.

59(e) motion to alter or amend the judgment We have reviewed the
record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny Appellant's motion for a certificate of ap-

pealability, deny a certificate of probable cause to appeal, and
dismiss the appeal on the reasoning of the district court. Rucker
v. Nuth, No. CA-94-3513-WMN (D. Md. Oct. 17, 1996). See Lindh v.

Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-

6298). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2